Ector, Presiding Judge.
The defendant in the court below was tried for an assault, with the intent to murder-one Clarence Burnsides, and the jury returned the following-verdict :
“We, the jury, find the defendant guilty, as charged in the indictment, and assess his punishment at confinement, in the state penitentiary for a period of two years.
[Signed,] William Lackey, Foreman.”
On the return of the verdict, as shown by the transcript, John Young was, by the order of the court, remanded back to the county jail to await the further judgment and sentence of the court, in accordance with the verdict of the-jury herein. The defendant then filed his motion for a new trial. The court, after considering the same, overruled' it, and the decision of the court is recorded in language as follows : “The motion of the defendant, John Young, to-grant him a new trial in the above styled cause, coming on to be heard, and, after hearing the same'read, the argument, of counsel thereon, and due consideration thereof by the-court, it is ordered that the same be, and is, overruled. Whereupon the defendant, in open court, gave notice of appeal.”
*65There is no final judgment rendered, in this case, of the conviction of the defendant, and the case must be dismissed from this court. See the opinion rendered by this court, at this term, in case of Anthony Jones v. The State; see, also, 43 Texas, 587. The appeal in this case of John Young v. The State is dismissed from this court because no final judgment of conviction has been rendered in it, and the determination of this court will be certified to the district court for its information.

Appeal dismissed.